Exhibit 10.1
EIGHTH SUPPLEMENTAL INDENTURE
     EIGHTH SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
October 21, 2010, among Pactiv Corporation, a Delaware corporation (the
“Company”) and The Bank of New York Mellon Trust Company, N.A., a national
banking association, as trustee (the “Trustee”).
     WHEREAS, the Company (formerly known as Tenneco Packaging Inc.) has
heretofore executed and delivered to the Trustee (as successor in interest to
JPMorgan Chase Bank, N.A.) an Indenture dated as of September 29, 1999 (the
“Original Indenture”), as supplemented by a supplemental indenture dated as of
June 25, 2007, among the Company and the Trustee (the “Seventh Supplemental
Indenture”), providing for the issuance of (and pursuant to which the Company
has issued) $250,000,000 aggregate principal amount of the Company’s 6.400%
Notes due 2018 (the “Notes”) (the Original Indenture, as supplemented by the
Seventh Supplemental Indenture, referred to herein as the “Indenture”);
     WHEREAS, the Company has entered into an Agreement and Plan of Merger,
dated as of August 16, 2010 (the “Merger Agreement”), with Rank Group Limited,
Reynolds Group Holdings Limited (“Reynolds Group”) and Reynolds Acquisition
Corporation, an indirect wholly-owned subsidiary of Reynolds Group (“Sub”),
pursuant to which and on the terms and conditions set forth therein, Sub will
merge with and into the Company and the Company will become a wholly owned
subsidiary of Reynolds Group;
     WHEREAS, Section 8.2 of the Original Indenture provides that the Company
and the Trustee may enter into an indenture supplemental to the Indenture with
the consent of the Holders of a majority in aggregate principal amount of the
Notes at the time outstanding;
     WHEREAS, the Company has distributed an Offer to Purchase and Consent
Solicitation Statement, dated October 4, 2010 (the “Statement”) and accompanying
Consent and Letter of Transmittal, dated October 4, 2010 (the “Letter of
Transmittal”) to the Holders of the Notes in connection with a proposed
amendment to the Registered Global Security evidencing the Notes and the
Indenture, as further described in the Statement (the “Proposed Amendment”),
that provides for the elimination of the Change of Control Offer covenant from
the Registered Global Security evidencing the Notes and the Indenture;
     WHEREAS, on the Settlement Date (as defined in the Statement), the Company
will prepare, and the Trustee with authenticate and deliver, a new Registered
Global Security to evidence the Proposed Amendment in exchange for the
Registered Global Security currently evidencing the Notes;
     WHEREAS, the Holders of a majority of the aggregate principal amount of the
Notes outstanding not owned by the Company or any of its affiliates have
consented to the Proposed Amendment;
     WHEREAS, all acts and requirements necessary to make this Supplemental
Indenture the legal, valid and binding obligation of the Company have been done;

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company desires to amend the Indenture, as set forth in
Section 2 hereof; and
     WHEREAS, this Supplemental Indenture has been duly authorized by all
necessary corporate action on the part of the Company.
     NOW, THEREFORE, the Company and the Trustee agree as follows for the equal
and ratable benefit of the Holders of the Notes as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Amendment.
          (a) The heading “Change of Control Repurchase Event” and text
appearing under the heading “Change of Control Repurchase Event” in the
Registered Global Security evidencing the Notes and Section 1.3 of the Seventh
Supplemental Indenture are hereby deleted and replaced with “[Intentionally
Omitted].”
          (b) Any definitions used exclusively in the provisions of the
Registered Global Security evidencing the Notes and the Seventh Supplemental
Indenture that are deleted pursuant to paragraph (a) of this Section 2, and any
definitions used exclusively within such definition, are hereby deleted in their
entirety from the Registered Global Security evidencing the Notes and the
Indenture.
          (c) None of the Company, the Trustee or any Holder of Notes shall have
any rights, obligations or liabilities under any of the provisions of the
Registered Global Security evidencing the Notes or the Seventh Supplemental
Indenture that are deleted pursuant to paragraph (a) of this Section 2 and such
deleted provisions shall be of no further force and effect.
     3. Effect of Supplemental Indenture. From and after the Amendment Operative
Time (as defined below), the Indenture shall be amended and supplemented in
accordance herewith. Each reference in the Indenture to “this Indenture,”
“hereunder,” “hereof,” or “herein” shall mean and be a reference to the
Indenture as amended and supplemented by this Supplemental Indenture unless the
context otherwise requires. The Indenture as amended and supplemented by this
Supplemental Indenture shall be read, taken and construed as one and the same
instrument, and every Holder heretofore or hereafter authenticated and delivered
under the Indenture as supplemented by this Supplemental Indenture shall be
bound thereby.
     4. Effectiveness. This Supplemental Indenture shall become effective and
binding on the Company and the Trustee upon the execution and delivery by the
parties to this Supplemental Indenture; provided, however, that the Proposed
Amendment shall become operative as of the date this Supplemental Indenture was
executed and delivered, and the terms of the Registered Global Security
evidencing the Notes and the Indenture shall be amended, supplemented, modified
or deleted hereby, in each case only upon the acceptance for payment of Notes
representing a majority of the outstanding aggregate principal amount on the
Settlement

 



--------------------------------------------------------------------------------



 



Date (the “Amendment Operative Time”); provided, further, that if the Settlement
Date does not occur on or prior to (i) March 16, 2011, the termination date of
the Merger Agreement, or (ii) June 16, 2011, if such termination date is
extended pursuant to the terms of the Merger Agreement, this Supplemental
Indenture shall be void ab initio, as if this Supplemental Indenture never
became effective.
     5. Existing Indenture Remains in Full Force and Effect. Except as amended
and supplemented by this Supplemental Indenture, all provisions in the Indenture
shall remain in full force and effect.
     6. Severability. In case any provision of this Supplemental Indenture is
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions will not in any way be affected or impaired thereby.
     7. Successors. All the covenants, stipulations, promises and agreements
contained in this Supplemental Indenture by the Company shall bind its
successors and assigns whether so expressed or not. All the covenants,
stipulations, promises and agreements contained in this Supplemental Indenture
by the Trustee shall bind its successors and assigns whether so expressed or
not.
     8. Governing Law. THIS SUPPLEMENTAL INDENTURE SHALL BE DEEMED TO BE A
CONTRACT UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF SAID STATE, EXCEPT AS MAY BE OTHERWISE
REQUIRED BY THE MANDATORY PROVISIONS OF LAW.
     9. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement. The exchange of copies of this
Supplemental Indenture and of signature pages by facsimile or PDF transmission
shall constitute effective execution and delivery of this Supplemental Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.
     10. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.
     11. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity, legality or sufficiency of this
Supplemental Indenture or for or in respect of the recitals contained herein,
all of which recitals are made solely by the Company.
[Signature Pages Follow.]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed as of the date first above written.

            PACTIV CORPORATION
      By   /s/ Joseph E. Doyle         Name:   Joseph E. Doyle        Title:  
Vice President, General Counsel and Secretary        THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A., as Trustee
      By   /s/ Richard Tarnas         Name:   Richard Tarnas        Title:  
Vice President   

Signature page to Supplemental Indenture

 